DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 22-41 are allowed.

The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Agren (US PGPUB #2008/0291863) in view of Mukaide et al. (US PGPUB #2006/0156376) further in view of Pattenden (US PGPUB #2011/0275320) and Motomura (US #2008/0309830) teaches an audio control module, comprising:
a repeater configured to receive audio data associated with video data from a data source, the repeater further configured to route the audio data to an audio rendering device;
a controller configured to process the audio data into the audio data format of the audio rendering device, and to delay the video data being routed to the video rendering device to compensate for the audio processing of the audio data, wherein the delay is set to a delay that correlates to the audio processing of the audio data to synchronize the audio generated at the audio rendering device with the video generated at the video rendering device.


a repeater configured to receive audio data associated with video data from a data source, the repeater further configured to route the audio data to an audio rendering device, and to route the video data and the audio data to a video rendering device.

These limitations, in combination with the remaining limitations of independent claims 22, 30, and 38 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651